Citation Nr: 1418671	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-12 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. Joyner, Counsel

INTRODUCTION

The Veteran served on active duty from March 3, 1983 to March 26, 1990 and from November 15, 2003 to April 21, 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2012 the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

In giving the Veteran the benefit of the doubt, it is at least as likely as not that his sleep apnea had its onset during service and has continued ever since.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for sleep apnea, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.


Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran contends that service connection is warranted for sleep apnea because it began in service and has been present ever since.  A review of the service treatment records indicates that the Veteran was seen on April 12, 2005 for complaints of fatigue and insomnia that he reportedly had since he returned from Iraq.  He indicated that he was having some poor sleep and that he wakes up frequently at night.  Ambien was prescribed and blood work was to be done.  In June 2006 the Veteran continued to complain of insomnia.  He also complained of restless legs.  In January 2007 the Veteran was seen for increased issues with his sleeping.  His wife noted increased breath holding with snoring and that the Veteran was very tired during the day.  The assessment was sleep apnea.  

An October 2010 statement from the Veteran's wife indicates that upon the Veteran's return from Iraq in 2005, he had numerous issues with sleeping.  He would hold his breath for several seconds and then end up startling himself awake.  He would awaken in the morning feeling like he did not even sleep at all.  His wife realized that this was a serious issue when he went in for surgery in 2006 and the nurses in the surgical unit suggested he see about having a sleep study done.  

A February 2012 VA examination report reflects the VA examiner's opinion that the Veteran's sleep apnea is less likely than not proximately due to, the result of, or aggravated by the service-connected PTSD.  The examiner reasoned that PTSD and sleep apnea are unrelated "per UpToDate."  The examiner further opined that the Veteran's sleep apnea is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there is no evidence to support the connection between exposure in Iraq and sleep apnea, "per UptoDate."

An October 2012 letter from a private physician, Dr. Simon, indicates that the Veteran has been a patient of Dr. Simon's since 2005.  After reviewing multiple medical records, Dr. Simon noted that prior to the Veteran's deployment in Iraq, there was no mention or review of any sleep concerns.  However, upon his return, symptoms of sleep problems, insomnia and apneic symptoms were reported and began to be evaluated and worked up.  It was noted that these symptoms began during the Veteran's deployment in Iraq.  Dr. Simon opined that the symptoms the Veteran experienced while still on active duty are as likely as not the condition that was later diagnosed as sleep apnea.

In considering all of the evidence of record under the laws and regulations as set forth above, and in giving the Veteran the benefit of the doubt, the Board concludes that the Veteran is entitled to service connection for sleep apnea.  The record clearly reflects that a sleep study was accomplished in January 2007 and it yielded a diagnosis of obstructive sleep apnea.  Although the Veteran was not diagnosed with sleep apnea during service, the treatment records show that during service, on April 12, 2005, the Veteran reported fatigue and insomnia.  The lay evidence of record reflects that the Veteran continued to suffer from these symptoms, as well as the additional symptoms of snoring and holding breath while sleeping, ever since his return from Iraq in 2005.  In this regard, the Veteran and his wife are competent to report matters within their own personal knowledge such as being tired and insomnia (which the Veteran is competent to report), and snoring and holding a breath while sleeping (which the Veteran's wife is competent to report that she observed the Veteran doing).  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise).  It therefore follows that the Veteran and his wife are competent to report certain symptoms that have persisted from during active service to the present.  There is also competent medical evidence (Dr. Simon's October 2012 opinion) indicating that the symptoms present during service were as likely as not the condition that was later diagnosed as sleep apnea.  

Although the February 2012 VA examiner opined that the Veteran's sleep apnea was less likely as not incurred in or caused by the claimed in-service injury, event, or illness, the examiner failed to address the Veteran's actual in-service complaints about insomnia and fatigue.  Instead, the examiner based the negative opinion on the lack of evidence to support a general connection between exposures in Iraq and sleep apnea.

The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Accordingly, the Board concludes that the February 2012 VA  medical opinion is of limited probative value and is not sufficient to raise a reasonable doubt.

Resolving all reasonable doubt in the Veteran's favor, the Board finds the competent and probative evidence of record shows that the Veteran's sleep apnea had its onset during service, manifesting itself as complaints of fatigue and insomnia.  Moreover, the competent, credible and probative evidence of record shows that these symptoms persisted to the present, and that the Veteran was subsequently diagnosed with sleep apnea in January 2007.  Given the Veteran's service treatment records showing complaints of fatigue and insomnia, his wife's credible report of snoring and holding breaths while the Veteran sleeps ever since his return from Iraq in 2005, as well as Dr. Simon's opinion that the Veteran's symptoms while on active duty were as likely as not the condition that was later diagnosed as sleep apnea, the Board finds the evidence to be at least in relative equipoise, despite the lack of medical treatment records after service confirming a diagnosis of sleep apnea until January 2007.  In this regard, the Board notes that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Accordingly, given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for sleep apnea are met.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


